   Case: 1:20-cv-04464 Document #: 43 Filed: 11/17/20 Page 1 of 3 PageID #:3944




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

POW! ENTERTAINMENT, LLC,       )
                               )                    Case No. 20-cv-4464
           Plaintiff,          )
                               )                    Judge Harry D. Leinenweber
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                             SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on November 16, 2020 [Dkt.

No. 42] in favor of Plaintiff POW! ENTERTAINMENT, LLC (“Plaintiff”) and against the

Defendants identified in Amended Schedule A. Plaintiff acknowledges payment of an agreed

upon damages amount, costs and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendants:

       Doe No.        Seller Name

       57      Ellesse_Online

       Therefore, full and complete satisfaction of said judgment as to above-identified

Defendants is hereby acknowledged and the Clerk of the Court is hereby authorized and

requested to make an entry of the full and complete satisfaction on the docket accordingly.
   Case: 1:20-cv-04464 Document #: 43 Filed: 11/17/20 Page 2 of 3 PageID #:3945




DATED: November 17, 2020             Respectfully submitted,

                                     /s/ Michael A. Hierl
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     70 W. Madison Street, Suite#4000
                                     Chicago, Illinois 60602
                                     Telephone: (312) 580-0100
                                     Facsimile: (312) 580-1994
                                     Email: mhierl@hsplegal.com
                                     Email: wkalbac@hsplegal.com

                                     Attorneys for Plaintiff
                                     POW! ENTERTAINMENT, LLC




                                        2
    Case: 1:20-cv-04464 Document #: 43 Filed: 11/17/20 Page 3 of 3 PageID #:3946




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on November 17, 2020.



                                                      s/Michael A. Hierl




                                                3
